Citation Nr: 1034388	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  03-12 934	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20% for 
postoperative residuals of lumbar spine injury.

2.  Entitlement to an initial rating in excess of 10% for 
postoperative residuals of thoracic spine injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January 1999 to December 
2001.

This appeal to the Board of Veterans Appeals (Board) arises from 
a January 2003 rating action that granted service connection for 
postoperative residuals of lumbar and thoracic spine injuries and 
assigned initial separate 20% and 10% ratings for lumbar and 
thoracic spine disabilities, respectively.  

By decision of March 2004, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.

By rating action of March 2005, the RO granted a total disability 
rating based on individual unemployability due to service-
connected disabilities from April 2003.

By rating action of October 2006, the RO granted a 100% temporary 
total rating under the provisions of 38 C.F.R. § 4.30 for for 
postoperative residuals of lumbar spine injury from 23 June 
through August 2005; a schedular 20% rating was restored from 
September 2005.

By decisions of July 2007 and May 2009, the Board remanded this 
case to the RO for further development of the evidence and for 
due process development.
 
For the reasons expressed below, the matters on appeal are again 
being remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification and development 
action needed to fairly adjudicate the claims on appeal has not 
been accomplished.  

Information in the claims folder indicates that in March 2009 the 
Veteran had a pending claim for disability benefits from the 
Social Security Administration (SSA).  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA 
is put on notice of the possible existence of SSA records, as 
here, it must seek to obtain those records before proceeding with 
the appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should obtain 
and associate with the claims folder a copy of any SSA decision 
awarding or denying the Veteran disability benefits, together 
with all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.  Under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records should 
continue until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).   

The record also reflects that outstanding VA medical records 
should be obtained. The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Thus, the Board finds that copies of the 
complete clinical records of all treatment and evaluation of the 
Veteran for postoperative residuals of back injury at the Dayton, 
Ohio VA Medical Center (VAMC) from January 2010 to the present 
time should be obtained and associated with the claims folder.  
As noted above, under 38 C.F.R. § 3.159(b), efforts to obtain 
Federal records should continue until either the records are 
received or notification is provided that further efforts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:
  
1.  The RO should obtain from the SSA a 
copy of any decision awarding or denying 
the Veteran disability benefits, together 
with all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  Under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should 
continue until either the records are 
received or notification is provided that 
further efforts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  All 
records/responses received should be 
associated with the claims folder.  

2.  The RO should obtain copies of the 
complete clinical records of all treatment 
and evaluation of the Veteran for 
postoperative residuals of back injury at 
the Dayton, Ohio VAMC from January 2010 to 
the present time.   In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses received 
should be associated with the claims 
folder.

3.  If any records sought are not obtained, 
the RO should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).   

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.

6.  If any benefit sought on appeal has not 
been granted to the veteran's satisfaction, 
the RO must furnish him and his 
representative an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

